Title: From Thomas Jefferson to Richard Harrison, 6 February 1792
From: Jefferson, Thomas
To: Harrison, Richard


          
            Sir
            Philadelphia Feb. 6. 1792.
          
          On examining the papers of Mr. Short I find he has made the following draughts on my account on Messrs. Willinks V. Staphorsts & Hubard, to wit.
          
            
              
              
              ƒ
              
              
            
            
              1790.
              Aug. 21. for
              2200– 0
              }
              banco.
            
            
              
              
              2203– 1
            
            
              
              Sep. 22. for
              1328–17
              
              
            
            
              
              Dec. 30. for
              2199– 5
              
              
            
          
          Besides these I drew on advice with the Secretary of the Treasury Aug. 4. 1790. for 4036-florins courant. These I believe constitute the whole of the credits of the bankers on my account subsequent to the paper I gave in to you. Perceiving, on the receipt of the papers of Mr. Short that he had drawn beyond the balance due to me by 1004 Dol.—54 Cents I immediately enabled him to replace that sum in the hands of the V. Staphorsts & Hub. to whom I gave orders to credit the U.S. that amount in the accounts of Willinks, V. Staph. & Hubard, and to furnish me a voucher for the same. This transaction however is too recent for it to appear in the account of the bankers now under your  examination.—I have the honour to be with great esteem, Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        